Exhibit 10.1

 

AMENDMENT NO. 27 TO REVOLVING CREDIT AGREEMENT

 

AMENDMENT (this “Amendment”), dated as of December 12, 2008, among FIRSTCITY
FINANCIAL CORPORATION, a Delaware corporation (the “Borrower”), the financial
institutions which are parties to the Agreement hereinafter referred to (each a
“Lender” and collectively, the “Lenders”), and BANK OF SCOTLAND PLC, acting
through its New York branch, as agent for the Lenders under such Agreement (in
such capacity, the “Agent”), to the Revolving Credit Agreement, dated as of
November 12, 2004, among the Borrower, the Lenders and the Agent, as such
agreement has been amended in writing from time to time prior to this Amendment
(the “Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower anticipates receiving cash proceeds from a judgment in
certain litigation in which the Borrower has been engaged; and

 

WHEREAS, the Borrower has requested that certain amendments set forth herein be
made to the Agreement to reflect certain agreements the Lenders and the Borrower
have reached, including with respect to the treatment of the proceeds from such
litigation; and

 

WHEREAS, subject to the terms and conditions contained below, the Agent and the
Lenders are willing so to amend the Agreement;

 

NOW, THEREFORE, it is agreed:

 


1.  DEFINITIONS.  ALL TERMS USED HEREIN WHICH ARE DEFINED IN THE AGREEMENT
(INCLUDING, TO THE EXTENT ANY SUCH TERMS ARE TO BE ADDED OR AMENDED BY THIS
AMENDMENT, AS IF SUCH TERMS WERE ALREADY ADDED OR AMENDED BY THIS AMENDMENT,
UNLESS THE CONTEXT SHALL OTHERWISE INDICATE) SHALL HAVE THE SAME MEANINGS WHEN
USED HEREIN UNLESS OTHERWISE DEFINED HEREIN.  ALL REFERENCES TO SECTIONS IN THIS
AMENDMENT SHALL BE DEEMED REFERENCES TO SECTIONS IN THE AGREEMENT UNLESS
OTHERWISE SPECIFIED.


 


2.  EFFECT OF AMENDMENT.  AS USED IN THE AGREEMENT (INCLUDING ALL EXHIBITS
THERETO), THE NOTES AND THE OTHER LOAN DOCUMENTS AND ALL OTHER INSTRUMENTS AND
DOCUMENTS EXECUTED IN CONNECTION WITH ANY OF THE FOREGOING, ON AND SUBSEQUENT TO
THE AMENDMENT CLOSING DATE (AS HEREINAFTER DEFINED), ANY REFERENCE TO THE
AGREEMENT SHALL MEAN THE AGREEMENT AS AMENDED HEREBY.


 


3.  AMENDMENTS.  THE AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)           ANNEX I.  ANNEX I TO THE AGREEMENT IS AMENDED AS FOLLOWS:


 


(I)            BY RESTATING IN ITS ENTIRETY THE DEFINITION OF “BASE RATE”
THEREIN TO READ AS FOLLOWS:


 


“BASE RATE” SHALL MEAN, FOR ANY DAY, A FLUCTUATING RATE PER ANNUM EQUAL TO THE
HIGHEST OF (A) THE FEDERAL FUNDS RATE IN EFFECT FOR SUCH DAY PLUS


 


1

--------------------------------------------------------------------------------



 


1/2 OF 1%; (B) THE RATE OF INTEREST IN EFFECT FOR SUCH DAY AS PUBLICLY ANNOUNCED
BY THE AGENT FROM TIME TO TIME AS ITS “PRIME RATE”; AND (C) THE ADJUSTED ONE
MONTH LIBOR RATE IN EFFECT FOR SUCH DAY PLUS 1%.  ANY CHANGE IN THE FEDERAL
FUNDS RATE, THE AGENT’S “PRIME RATE”, OR THE ADJUSTED ONE MONTH LIBOR RATE SHALL
BE REFLECTED IN THE BASE RATE ON THE FIRST BUSINESS DAY SUCH CHANGE IN THE
FEDERAL FUNDS RATE, THE AGENT’S “PRIME RATE” OR THE ADJUSTED ONE MONTH LIBOR
RATE, AS THE CASE MAY BE, BECOMES EFFECTIVE WITHOUT ANY REQUIREMENT FOR THE
AGENT TO GIVE NOTICE OF SUCH CHANGE IN RATE TO THE BORROWER.


 


(II)           BY INSERTING THE FOLLOWING NEW DEFINITIONS THEREIN IN APPROPRIATE
ALPHABETICAL ORDER THEREIN:


 


“ADJUSTED ONE MONTH LIBOR RATE” SHALL MEAN, FOR ANY DAY, THE RATE PER ANNUM
EQUAL TO THE BRITISH BANKERS ASSOCIATION LIBOR RATE (“BBA LIBOR”), AS PUBLISHED
BY REUTERS (OR OTHER COMMERCIALLY AVAILABLE SOURCE PROVIDING QUOTATIONS OF BBA
LIBOR AS DESIGNATED BY THE ADMINISTRATIVE AGENT FROM TIME TO TIME) AT
APPROXIMATELY 11:00 A.M., LONDON TIME ON SUCH DAY FOR DOLLAR DEPOSITS WITH A ONE
MONTH TERM.


 


“LITIGATION” SHALL MEAN PRUDENTIAL FINANCIAL, INC. V. JP MORGAN CHASE BANK,
NATIONAL ASSOCIATION, ET. AL.


 


“LITIGATION NET PROCEEDS” SHALL MEAN THE CASH RECEIVED BY THE BORROWER FROM TIME
TO TIME AS A RESULT OF A SETTLEMENT OF THE LITIGATION, LESS COSTS, EXPENSES,
INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES, INCURRED BY THE BORROWER IN
CONNECTION WITH THE LITIGATION.


 


(B)           SECTION 8.18.  SECTION 8.18(A)(I) AND SECTION 8.18(A)(III) OF THE
AGREEMENT ARE AMENDED AND RESTATED IN THEIR ENTIRETY TO READ AS FOLLOWS:


 


(I)  MAINTAIN A RATIO OF INDEBTEDNESS TO TANGIBLE NET WORTH EQUAL TO OR LESS
THAN 5.25 TO 1.00 FOR THE LAST DAY OF THE FISCAL QUARTER THEN ENDED; PROVIDED
THAT SUCH RATIO SHALL REDUCE TO 5.00 TO 1.00 EFFECTIVE UPON THE BORROWER’S
CERTIFICATION TO THE LENDERS, AND THE LENDERS’ WRITTEN APPROVAL OF SUCH
CERTIFICATION, THAT THE BORROWER HAS RECEIVED LITIGATION NET PROCEEDS OF AT
LEAST $3,500,000;


 


(III)  MAINTAIN A TANGIBLE NET WORTH EQUAL TO OR GREATER THAN $50,000,000 (THE
“BASE”) FOR THE LAST DAY OF THE FISCAL QUARTER THEN ENDED; PROVIDED THAT THE
BASE SHALL BE INCREASED FROM TIME TO TIME BY THE AMOUNT OF LITIGATION NET
PROCEEDS CERTIFIED AS RECEIVED BY THE BORROWER (AND THE BORROWER COVENANTS TO
PROVIDE SUCH CERTIFICATION PROMPTLY AFTER RECEIPT OF LITIGATION NET PROCEEDS
FROM TIME TO TIME), SUCH INCREASE TO BE EFFECTIVE ON AND AS OF THE LENDERS’
WRITTEN APPROVAL OF SUCH CERTIFICATION.


 


4.  REPRESENTATIONS.  IN ORDER TO INDUCE THE AGENT AND THE LENDERS TO EXECUTE
THIS AMENDMENT, THE BORROWER HEREBY REPRESENTS, WARRANTS AND COVENANTS TO THE
AGENT AND THE LENDERS AS OF THE DATE HEREOF AND (IF DIFFERENT) AS OF THE
AMENDMENT CLOSING DATE (WHICH

 

2

--------------------------------------------------------------------------------



 


REPRESENTATIONS, WARRANTIES AND COVENANTS SHALL SURVIVE THE EXECUTION, DELIVERY
AND EFFECTIVENESS OF THIS AMENDMENT) AS FOLLOWS:


 


(A)           NO DEFAULT OR EVENT OF DEFAULT EXISTS NOR, AFTER GIVING EFFECT TO
THE CONSENTS CONTAINED HEREIN, WILL ANY DEFAULT OR EVENT OF DEFAULT ARISE.


 


(B)           EACH REPRESENTATION AND WARRANTY MADE BY THE BORROWER IN THE LOAN
DOCUMENTS IS TRUE AND CORRECT.


 


(C)           THE EXECUTION AND DELIVERY OF THIS AMENDMENT BY THE BORROWER AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION.


 


(D)           THIS AMENDMENT IS THE LEGAL, VALID AND BINDING OBLIGATION OF THE
BORROWER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS SUBJECT, AS TO
ENFORCEABILITY, TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION AND SIMILAR
LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND TO GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW).


 


(E)           NO MATERIAL ADVERSE CHANGE HAS OCCURRED SINCE NOVEMBER 12, 2004.


 


5.  EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF THE DATE HEREOF
WHEN EACH OF THE FOLLOWING CONDITIONS (THE FIRST DATE ON WHICH ALL SUCH
CONDITIONS HAVE BEEN SO SATISFIED (OR WAIVED) IS HEREIN REFERRED TO AS THE
“AMENDMENT CLOSING DATE”) HAS BEEN FULFILLED TO THE SATISFACTION OF THE AGENT
(OR WAIVED BY THE AGENT IN ITS SOLE DISCRETION).


 


(A)           SIGNED COPIES.  THE BORROWER, THE LENDERS AND THE AGENT SHALL HAVE
EXECUTED A COPY HEREOF AND DELIVERED THE SAME TO THE AGENT AT 1095 AVENUE OF THE
AMERICAS, NEW YORK, NEW YORK 10036 (ATTENTION:  LOAN ADMINISTRATION) OR SUCH
OTHER PLACE DIRECTED BY THE AGENT.


 


(B)           NO CHANGE.  ON THE AMENDMENT CLOSING DATE, BOTH BEFORE AND AFTER
GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT TO BE EFFECTIVE
ON THE AMENDMENT CLOSING DATE, NO MATERIAL ADVERSE CHANGE SHALL HAVE OCCURRED
SINCE NOVEMBER 12, 2004.


 


(C)           GUARANTOR’S CONSENT.  EACH GUARANTOR SHALL HAVE EXECUTED A
CONFIRMING CONSENT, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS ANNEX A OR
OTHERWISE SATISFACTORY TO THE AGENT (A “CONFIRMING CONSENT”), AND DELIVERED THE
SAME TO THE AGENT AT 1095 AVENUE OF THE AMERICAS, NEW YORK, NEW YORK 10036
(ATTENTION:  LOAN ADMINISTRATION) OR SUCH OTHER PLACE DIRECTED BY THE AGENT.


 


(D)           NO DEFAULTS.  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST.


 


(E)           ACCURACY OF REPRESENTATIONS.  EACH REPRESENTATION AND WARRANTY
MADE BY THE BORROWER, EACH PRIMARY OBLIGOR, EACH PORTFOLIO ENTITY, EACH RELATED
ENTITY AND EACH OTHER LOAN PARTY IN THE AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE AMENDMENT CLOSING
DATE WITH THE SAME EFFECT AS THOUGH MADE AT AND AS OF SUCH DATE (EXCEPT FOR
THOSE THAT SPECIFICALLY SPEAK AS OF A PRIOR DATE).

 

3

--------------------------------------------------------------------------------



 


(F)            AMENDMENT FEE.  THE BORROWER SHALL HAVE PAID TO THE LENDERS AN
AMENDMENT FEE IN THE AMOUNT OF $50,000.


 


6.  RATIFICATION AND RELEASE. THE BORROWER DOES HEREBY REMISE, RELEASE AND
FOREVER DISCHARGE THE AGENT AND THE LENDERS AND EACH OF THEIR RESPECTIVE
AFFILIATES, SUCCESSORS, OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL AND AGENTS, PAST
AND PRESENT, AND EACH OF THEM, OF AND FROM ANY AND ALL MANNER OF ACTIONS, AND
CAUSES OF ACTION, SUITS, DEBTS, DUES, ACCOUNTS, BONDS, COVENANTS, CONTRACTS,
AGREEMENTS, JUDGMENTS, CLAIMS AND DEMANDS WHATSOEVER IN LAW OR IN EQUITY, WHICH
AGAINST THE AGENT, THE LENDERS OR ANY OF THEIR RESPECTIVE AFFILIATES,
SUCCESSORS, OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL OR AGENTS, OR ANY ONE OR
MORE OF THEM, THE BORROWER EVER HAD, NOW HAS, OR HEREAFTER CAN, SHALL OR MAY
HAVE FOR OR BY REASON OF ANY CAUSE, MATTER OR THING THAT OCCURRED OR DID NOT
OCCUR ON OR PRIOR TO THE AMENDMENT CLOSING DATE WITH RESPECT TO THE LOAN
AGREEMENT, THIS AMENDMENT OR ANY SECURITY DOCUMENT OR OTHER LOAN DOCUMENT, ANY
PREVIOUS VERSION HEREOF OR THEREOF OR ANY PROPOSED AMENDMENT OR WAIVER HEREOF OR
THEREOF.


 


7.  LIMITED NATURE OF AMENDMENTS AND CONSENT.  THE AMENDMENTS AND CONSENT SET
FORTH HEREIN ARE LIMITED PRECISELY AS WRITTEN AND SHALL NOT BE DEEMED TO (A) BE
A CONSENT BY THE AGENT OR THE LENDERS TO ANY WAIVER OF, OR MODIFICATION OF, ANY
OTHER TERM OR CONDITION OF THE AGREEMENT, OR ANY OF THE DOCUMENTS REFERRED TO IN
ANY OF THE FOREGOING OR (B) PREJUDICE ANY RIGHT OR RIGHTS WHICH ANY OF THE
LENDERS OR THE AGENT MAY NOW HAVE OR MAY HAVE IN THE FUTURE UNDER OR IN
CONNECTION WITH THE AGREEMENT, OR ANY OF THE DOCUMENTS REFERRED TO IN ANY OF THE
FOREGOING.  EXCEPT AS EXPRESSLY AMENDED HEREBY, THE TERMS AND PROVISIONS OF THE
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


8.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CHOICE
OF LAW DOCTRINE THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.


 


9.  JURISDICTION, WAIVER OF JURY TRIAL.  THE BORROWER HEREBY AGREES THAT ANY
LEGAL ACTION OR PROCEEDING AGAINST IT WITH RESPECT TO THIS AMENDMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK CITY OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AS THE AGENT
OR ANY LENDER MAY ELECT, AND, BY EXECUTION AND DELIVERY HEREOF, THE BORROWER
ACCEPTS AND CONSENTS FOR ITSELF AND IN RESPECT TO ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, UNLESS
WAIVED IN WRITING BY THE AGENT AND THE MAJORITY LENDERS.  EACH OF THE BORROWER,
THE AGENT AND THE LENDERS HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE BORROWER, ANY AFFILIATE OF THE
BORROWER, THE AGENT OR ANY LENDER.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE AGENT AND THE LENDER ENTERING INTO THIS AMENDMENT.

 

4

--------------------------------------------------------------------------------



 


10.  HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE VARIOUS PROVISIONS OF THIS
AMENDMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED
TO AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.


 


11.  WRITINGS ONLY.  BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT NO TERM OR
PROVISION OF THE AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
CHANGED, WAIVED, SUPPLEMENTED OR OTHERWISE MODIFIED VERBALLY, BUT ONLY BY AN
INSTRUMENT IN WRITING SIGNED BY THE RELEVANT PARTIES, AS FURTHER PROVIDED IN
SECTION 12.2 OF THE CREDIT AGREEMENT.


 


12.  ENTIRE AGREEMENT.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE MATTERS COVERED
HEREBY AND THEREBY AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


 


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


 


13.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, AND BY THE DIFFERENT PARTIES ON THE SAME OR SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT. 
TELECOPIED SIGNATURES HERETO AND TO THE CONFIRMING CONSENT SHALL BE OF THE SAME
FORCE AND EFFECT AS AN ORIGINAL OF A MANUALLY SIGNED COPY.


 

[Signature page follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first shown.

 

 

BANK OF SCOTLAND PLC, acting through

 

its New York branch, as Agent and as Lender

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

FIRSTCITY FINANCIAL CORPORATION

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Amendment No. 27 to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

Annex A

 

CONFIRMING CONSENT

 

Reference is hereby made to the foregoing Amendment No. 27 (the “Amendment”) to
the Revolving Credit Agreement dated as of December 12, 2008 among the Borrower,
the Lenders and the Agent; said agreement, as previously amended and modified
from time to time prior to the Amendment, as amended and modified by the
Amendment and from time to time hereafter further amended or otherwise modified,
the “Amended Agreement”.

 

Each Guarantor hereby consents to the terms and provisions of the Amendment and
confirms and acknowledges that:

 

(a)  its obligations under the Loan Documents to which it is a party remain in
full force and effect and the terms “Obligations” and “Secured Obligations” used
in such Loan Documents include all Obligations of the Borrower under the Amended
Agreement; and

 

(b)  its consent and acknowledgement hereunder is not required under the terms
of such Loan Documents and any failure to obtain its consent or acknowledgment
to any subsequent amendment to the Agreement or the Amended Agreement or any of
the other Loan Documents will not affect the validity of its obligations under
the aforesaid Loan Documents or any other Loan Document, and this consent and
acknowledgement is being delivered for purposes of form only.

 

Capitalized terms used herein and not otherwise defined have the same meanings
as in the Amended Agreement.  This Consent is dated as of the Amendment Closing
Date (as defined in the Amendment).

 

FIRSTCITY COMMERCIAL CORPORATION

 

 

 

By:

 

 

 

 Name: James C. Holmes

 

 

 Title: Executive Vice President

 

 

 

 

FC CAPITAL CORP.

 

 

 

By:

 

 

 

 Name: James C. Holmes

 

 

 Title: Executive Vice President

 

 

 

FIRSTCITY CONSUMER LENDING

CORPORATION

 

 

 

By:

 

 

 

 Name: James C. Holmes

 

 

 Title: Executive Vice President

 

 

--------------------------------------------------------------------------------


 

FIRSTCITY EUROPE CORPORATION

 

 

 

By:

 

 

 

 Name: James C. Holmes

 

 

 Title: Executive Vice President

 

 

 

FIRSTCITY HOLDINGS CORPORATION

 

 

 

By:

 

 

 

 Name: James C. Holmes

 

 

 Title: Executive Vice President

 

 

 

FIRSTCITY HOLDINGS CORPORATION OF
MINNESOTA

 

 

 

By:

 

 

 

 Name: James C. Holmes

 

 

 Title: Executive Vice President

 

 

 

FIRSTCITY INTERNATIONAL CORPORATION

 

 

 

By:

 

 

 

 Name: James C. Holmes

 

 

 Title: Executive Vice President

 

 

 

FIRSTCITY MEXICO, INC.

 

 

 

By:

 

 

 

 Name: James C. Holmes

 

 

 Title: Executive Vice President

 

 

 

FIRSTCITY SERVICING CORPORATION

 

 

 

By:

 

 

 

 Name: James C. Holmes

 

 

 Title: Executive Vice President

 

 

 

BOSQUE ASSET CORP.

 

 

 

By:

 

 

 

 Name: James C. Holmes

 

 

 Title: Executive Vice President

 

 

--------------------------------------------------------------------------------


 

BOSQUE LEASING, L.P.

 

 

 

By:

 

 

 

 Name: James C. Holmes

 

 

 Title: Executive Vice President

 

 

 

BOSQUE LEASING GP CORP.

 

 

 

By:

 

 

 

 Name: James C. Holmes

 

 

 Title: Executive Vice President

 

 

--------------------------------------------------------------------------------